Citation Nr: 1442052	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  05-41 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD) and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to June 1996.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for bipolar disorder and also denied reopening a previously-denied claim of service connection for PTSD.  The Veteran appealed both issues.

In April 2008, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO.  A transcript of his testimony is of record.

In December 2009 the Board issued a decision that denied service connection for bipolar disorder; the Board's action also reopened the claim for service connection for PTSD and remanded that issue to the agency of original jurisdiction (AOJ) for development of the merits. The Veteran did not appeal the Board's denial of service connection for bipolar disorder, so that decision is final. See 38 C.F.R. § 20.1100 (2002).

In September 2010 the Board once again remanded the remaining issue-entitlement to service connection for PTSD-to the AOJ for further development.  After the file was returned to the Board, the Board issued a decision in January 2012 denying service connection for PTSD.

The Veteran appealed the Board's January 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In  July 2012 the Court issued an Order granting a Joint Motion for Remand (JMR) of the parties to vacate the Board's decision, finding that the Board had not considered whether service connection should be granted for a psychiatric disorder other than PTSD, citing Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court did not disturb the Board's denial of service connection for PTSD.   

Consistent with the Court's determination, the Board remanded the matter in May 2013, characterizing the issue on the title page to comport with the Court's action.  

The Board then issued a decision in September 2013 denying the appeal.  The Veteran appealed the Board's decision to the Court, which issued an order in March 2014 granting the parties' JMR.  

The appeal is REMANDED to the AOJ.   VA will notify the Veteran when further action is required.


REMAND

In the JMR, the parties noted that an April 2004 VA examination relied on by the Board did not contain a relevant nexus opinion.  It was found that "the Board should provide an adequate statement of reasons or bases that considers whether another VA examination or opinion is warranted in this case."  

In light of these considerations, the Board will remand for a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1. After completing any preliminary notice and/or development needed, arrange for the Veteran to undergo an appropriate VA mental health examination(s).

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to separately address each of the following questions:

(a) Provide a current diagnosis for any psychiatric disorder(s) found extant *other than PTSD and bipolar disorder*.

(b) If the Veteran previously had a psychiatric disorder *other than PTSD and bipolar disorder* that is no longer extant, when did that condition resolve?

(c) Is it at least as likely as not (i.e., at least equally probable) that the disorder(s) had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any disease or injury in active service?

In answering each question, please articulate the medical reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how it justifies your opinion.  This should include discussion of (a) the Veteran's recollection of his in-service and post-service symptoms and (b) the written statements from the Veteran's mother and other first-hand witnesses.  

2.  After completing all actions set forth in paragraph 1, plus any further action needed as a consequence of the development completed in paragraph 1 above, readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



